817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond LURZ, Jr., Plaintiff-Appellant,v.Norman A. CARLSON and Pat Keohane, Defendants-Appellees.
No. 86-5562.
United States Court of Appeals, Sixth Circuit.
May 7, 1987.

1
Before GUY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit. upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.


3
This pro se plaintiff appeals from a district court order which dismissed his prisoner civil rights complaint for failure to state a claim upon which relief can be granted.


4
Plaintiff alleges that he was denied due process of law when the Prisoner's Institutional Disciplinary Committee found him guilty of using marijuana based on test results conducted pursuant to a Urine surveillance program.  Plaintiff contends that control over the chain of custody is inadequate to insure that the urine samples are not altered.


5
Plaintiff seeks temporary and permanent injunction of the urine surveillance program, restoration of his statutory good time days which were rescinded as a result of this incident, expungement of this incident from his prison record and appointment of counsel.


6
Upon consideration of the record in light of the arguments raised by plaintiff in his brief, we conclude that the district court properly dismissed his claims for the reasons stated in its opinion.


7
It is, therefore, ORDERED that the district court's judgment be affirmed.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods,.U.S.  District Judge for the Eastern District of Michigan, sitting by designation